DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murai et al. (Patent No. US 10,310,084 B2).
Regarding claim 1, Murai et al. shows in Fig. 1 a distance image generating device (100), comprising: a light emitter (101) that emits light pulses to an object; a light receiver (102) that includes a plurality of light receiving elements, the light receiver receiving reflected light corresponding to the light pulses in an exposure period associated with an emission period of the light pulses; a distance calculator (103, 104) that generates a distance image by calculating a distance to the object from each of the plurality of light receiving elements, based on an amount of the reflected light received by the light receiver; and a light amount adjuster (105, 106, 107) that determines an emission count (EC, i.e., illumination count) in accordance with which the light emitter is to emit the light pulses and an exposure count (EXC) in accordance with which the light receiver is to receive the reflected light, based on the distance image generated by the distance calculator, and causes the light emitter to emit the light pulses in accordance with the emission count determined by the light amount adjuster and the light receiver to receive the reflected light in accordance with the exposure count determined by the light amount adjuster, wherein the distance calculator calculates the distance, based on an amount of the reflected light received in accordance with the exposure count by the light receiver (Col. 3, lines 1-9, and Col. 4, line 64 – Col. 5, line 18).
Regarding claim 10, Murai et al. discloses the light amount adjuster (105) causes the light emitter (101) to emit the light pulses in accordance with the emission count determined by the light amount adjuster in a preset duration and the light receiver (102) to receive the reflected light in accordance with the exposure count determined by the light amount adjuster (Col. 10, lines 46-56).
Regarding claim 11, Murai et al. shows in Fig. 18 the light amount adjuster causes the light emitter to iteratively emit the light pulses in accordance with the emission count at a preset constant time interval and the light receiver to iteratively receive the reflected light in accordance with the exposure count at the preset constant time interval (S1807 to S1812).
Regarding claim 12, Murai et al. shows in Fig. 18 the distance calculator iteratively generates the distance image at a frame cycle, and the light amount adjuster, iteratively for each frame, determines the emission count and the exposure count in a second frame (second signal light) following a first frame (first signal light), based on the distance image of the first frame and controls the light emitter and the light receiver (S1801 to S1806).
Regarding claim 13, Murai et al. shows in Fig. 18 the light emitter emits light pulses having a fixed emission period, and the distance calculator calculates the distance to the object with use of the emission period and an amount of a plurality of the reflected light in an exposure period associated with the emission period for a plurality of the light pulses (S1801 to S1806).
Regarding claim 14, Murai et al. shows in Fig. 8 a distance image generating method of generating a distance image with a distance image generating device, the distance image generating device including a light emitter that emits light pulses to an object and a light receiver that includes a plurality of light receiving elements and receives reflected light corresponding to the light pulses in an exposure period associated with an emission period of the light pulses, the distance image generating method comprising: generating a distance image by calculating a distance to the object from each of the plurality of light receiving elements, based on an amount of the reflected light received by the light receiver (S1-S4); and adjusting the amount of the reflected light including: determining an emission count in accordance with which the light emitter is to emit the light pulses and an exposure count in accordance with which the light receiver is to receive the reflected light, based on the distance image generated in the generating (S805), and causing the light emitter to emit the light pulses in accordance with the emission count determined in the adjusting and the light receiver to receive the reflected light in accordance with the exposure count determined in the adjusting (S806), wherein in the generating, the distance is calculated based on an amount of the reflected light received in accordance with the exposure count by the light receiver (S809, S810).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kindaichi (Patent No. US 6,442,345 B1) discloses a first distance-measuring mode in which a subject distance is measured on the basis of a subject image signal produced by at least a pair of light-receiving elements receiving the light from subjects, a second distance-measuring mode in which the subject distance is measured on the basis of an image signal from which a steady-state light removing section has removed the steady-state light component from the subject image signal.
Yahashi et al. (Patent No. US 6,141,105) discloses a three-dimensional measuring device for measuring three-dimensional positions of an objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/           Primary Examiner, Art Unit 2878